Case 2:19-cv-10495-DSF-SS Document 19 Filed 04/23/20 Page 1 of 1 Page ID #:301
                                                                           JS-6



                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA



   BRIAN WHITAKER,
       Plaintiff,                        CV 19-10495 DSF (SSx)

                    v.                   JUDGMENT

   PQ AMERICANA, INC., et al.,
       Defendants.



         The Court having granted a motion to dismiss the first cause of
   action for lack of subject matter jurisdiction and having declined
   supplemental jurisdiction over the second cause of action,

          IT IS ORDERED AND ADJUDGED that Plaintiff take nothing,
   that Plaintiff’s first cause of action be dismissed with prejudice, that
   Plaintiff’s second cause of action be dismissed without prejudice to
   filing in state court, and that Defendant recover just costs pursuant to
   28 U.S.C. § 1919.

   Date: April 23, 2020                 ___________________________
                                        Dale S. Fischer
                                        United States District Judge
